IN THE COURT OF APPEALS OF TENNESSEE
                                    AT NASHVILLE
                                   June 2000 Session

     JAMES JOHNSON v. SUMNER REGIONAL HEALTH SYSTEMS, INC., d/b/a
                 SUMNER REGIONAL MEDICAL CENTER

                      Appeal from the Circuit Court for Sumner County
                        No. 19023-C     Arthur E. McClellan, Judge


                     No. M2000-00248-COA-R3-CV - Filed July 27, 2000


        James Johnson, as the next of kin and natural son of Belvia Johnson, appeals the trial court’s
final judgment dismissing his medical malpractice action against Appellee Sumner Regional Health
Systems, Inc., d/b/a Sumner Regional Medical Center. Belvia Johnson (Decedent) sustained injuries
when she fell off a gurney while being treated in the Medical Center’s emergency room. After the
Decedent’s death several months later, James Johnson filed a medical malpractice complaint against
the Medical Center in which he sought to recover for the “serious and permanent injuries, pain and
suffering, medical expenses, and death” of the Decedent caused by her fall in the emergency room.
The trial court entered summary judgment in favor of the Medical Center and dismissed Johnson’s
medical malpractice complaint based upon Johnson’s concession that the record contained no
evidence to support his claim that the Decedent’s death was caused by the Medical Center’s
negligence. Our review of the record on appeal reveals that, although Johnson conceded that he
lacked proof to support his wrongful death claim, Johnson did have proof to support his medical
malpractice claim against the Medical Center. Specifically, the record contains evidence that, as a
proximate result of the Medical Center’s negligence, the Decedent suffered injuries that otherwise
would not have occurred. Accordingly, we reverse the trial court’s judgment of dismissal, and we
remand this cause for further proceedings consistent with this opinion.


   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed; and
                                       Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.,
and ALAN E. HIGHERS, J., joined.

Joe Bednarz, Jr., Nashville, Tennessee, for the appellant, James Johnson.

Robert L. Trentham and William S. Walton, Nashville, Tennessee, for the appellee, Sumner
Regional Health Systems, Inc., d/b/a Sumner Regional Medical Center.

                                             OPINION
        The evidentiary materials submitted in support of and opposition to the Medical Center’s
summary judgment motion revealed the following sequence of events. On December 22, 1997, the
77-year-old Decedent became dizzy and fell in the living room of the home she shared with Johnson.
Johnson called an ambulance to transport the Decedent to the Medical Center’s emergency room,
and Johnson followed the ambulance by vehicle. A triage assessment record completed on the
Decedent indicated that, upon her arrival at the emergency room, the Decedent complained of pain
in her right arm and sacrum. The Decedent was treated by William Little, M.D., who ordered that
side rails be used to restrain the Decedent due to her confusion, disorientation, and impaired
judgment and decision-making ability.

       Upon his arrival at the emergency room, Johnson went to the examination room where the
Decedent was lying on a gurney. According to Johnson, Medical Center staff removed the Decedent
from the examination room for a period of time when they took her to get x-rays. After the Decedent
was returned to the examination room, Johnson remained in the room with the Decedent. In his
deposition, Johnson testified that, by this time, the Decedent was uncommunicative and “a little bit
out of it.” Dr. Little’s report indicated that the Decedent was slightly sedated as a result of
medications administered to combat nausea.

        Sometime in the early morning hours of December 23, 1997, a Medical Center technician
entered the room and asked Johnson to step outside so that the technician could draw a blood sample
from the Decedent. Shortly after he left the room, Johnson heard “a real loud flop.” When Johnson
returned to the examination room, he saw that the Decedent had fallen off the gurney onto the floor
and was lying on her left side. Johnson blamed the fall on the fact that the technician had lowered
the side rail on the gurney to draw the Decedent’s blood. Dr. Little’s report confirmed Johnson’s
account of the accident, indicating that the Decedent “accidentally fell off of the stretcher landing
on the floor striking her left cheek and head” and that the accident occurred when the “[s]ide rail was
down while lab personnel was in the room about to draw blood.”

        Dr. Little examined the Decedent after she fell off the gurney and reported that she was not
seriously injured in the fall. A CAT scan revealed that the Decedent did not suffer any fractures or
intracranial hemorrhage and that the Decedent sustained only a soft-tissue injury in the form of
bruising and swelling on the left side of her face. Johnson confirmed the occurrence of this injury,
testifying in his deposition that he observed bruising on the Decedent’s left arm and cheekbone and
around her left eye. Johnson testified that these bruises took more than a month to heal.

        In addition to these injuries, x-rays taken at the Medical Center on December 23, 1997,
revealed that the Decedent sustained a fracture of her right wrist. The Medical Center’s records did
not make clear whether these x-rays were taken before or after the Decedent fell off the gurney. In
completing his emergency room report, Dr. Little did not mention any complaints of right arm pain,
nor did he document any wrist or arm injury suffered by the Decedent.

      The Decedent’s regular physician, Sid King, treated the Decedent after she was admitted to
the Medical Center for observation on December 23, 1997. Dr. King agreed that the Decedent


                                                 -2-
“apparently suffered some bruising” as a result of her fall off the gurney. In an affidavit, however,
Dr. King opined that the Decedent did not sustain any permanent injuries as a result of this fall. This
opinion was based, in part, on the emergency room triage assessment record, which indicated that
the Decedent complained of pain in her sacrum and right arm upon her arrival at the emergency
room.

         Johnson disputed Dr. King’s statement that the Decedent suffered no permanent injuries as
a result of her fall off the gurney. In his deposition, Johnson acknowledged that it was possible that
the Decedent fractured her wrist when she fell at home and not when she fell off the gurney.
Johnson testified, however, that he did not remember the Decedent complaining of pain in her right
arm until after she fell off the gurney. Johnson further testified that he was not informed of the
Decedent’s fractured wrist until after she fell off the gurney, and this information was provided a few
days later by Dr. King, who did not treat the Decedent in the emergency room. Johnson stated that,
after the Decedent fractured her wrist, she could not eat without assistance, and she did not fully
recover the use of her right arm.

        Approximately four months after her fall, the Decedent died from pneumonia. The death
certificate listed the Decedent’s underlying cause of death as chronic obstructive pulmonary
disease (COPD), a condition from which the Decedent had suffered for more than ten years. In his
affidavit, Dr. King opined that the Decedent’s December 23, 1997, fall off the gurney did not cause
or contribute to her death almost four months later. Johnson did not offer any evidence to contradict
Dr. King’s opinion as to the cause of the Decedent’s death, other than to express his belief that the
fall accelerated the general decline of the Decedent’s health.

        In moving for summary judgment, the Medical Center conceded that, as a result of falling
off the gurney, the Decedent suffered a soft-tissue injury in the form of bruising. Nevertheless, the
Medical Center insisted that it was entitled to summary judgment because the evidence failed to
show that the Decedent suffered either permanent injury or death as a result of the fall.

        In opposing the Medical Center’s motion for summary judgment, Johnson submitted the
affidavit of Jack R. Uhrig, a medical doctor who specialized in internal medicine. Dr. Uhrig opined
that the nurse or technician who drew the Decedent’s blood deviated from the applicable standard
of care by failing to ensure that the side rails were up at all times or to take other precautions to
ensure that the Decedent did not fall off the gurney. Dr. Uhrig also opined that this deviation caused
the Decedent to fall off the gurney and to suffer injuries that she “otherwise would not have
suffered.”

        At the hearing on the Medical Center’s summary judgment motion, Johnson’s counsel
conceded that the record contained “no medical proof, or any other evidence which causally relates
or otherwise supports any theory that the death of Belvia Johnson on April 19, 1998 was caused by
[the Medical Center] or by any of the events alleged in the complaint.” Citing the provisions of the




                                                 -3-
Medical Malpractice Act,1 however, Johnson insisted that summary judgment was improper because
the record contained evidence that the Decedent’s fall off the gurney caused her to suffer “injuries
that she would not otherwise have suffered.” The trial court rejected this argument and, relying upon
Johnson’s concession at the hearing, granted the Medical Center’s motion for summary judgment.

        Summary judgment is appropriate only when the parties’ “pleadings, depositions, answers
to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter
of law.” Tenn. R. Civ. P. 56.04. In determining whether or not a genuine issue of material fact
exists for purposes of summary judgment, the courts are required to consider the question in the
same manner as a motion for directed verdict made at the close of the plaintiff’s proof. See Byrd v.
Hall, 847 S.W.2d 208, 210 (Tenn. 1993). That is, the trial court, and this court on appeal, “must
take the strongest legitimate view of the evidence in favor of the nonmoving party, allow all
reasonable inferences in favor of that party, and discard all countervailing evidence.” Id. at 210-11.

        This court has recognized that, as a general rule, a defendant moving for summary judgment
may avail itself of two avenues: (1) the defendant “may negate an essential element of the
nonmoving party’s claim,” or (2) the defendant “may establish an affirmative defense, such as the
statute of limitations, that defeats the claim.” Allied Sound, Inc. v. Neely, 909 S.W.2d 815, 820
(Tenn. Ct. App. 1995) (citing Byrd v. Hall, 847 S.W.2d at 215 n.5). In this case, the Medical Center
sought to obtain a summary judgment by the first avenue, that of negating an essential element of
Johnson’s claim for medical malpractice. The trial court granted the Medical Center’s motion for
summary judgment because the court agreed that the record contained no evidence to support the
causation element of Johnson’s medical malpractice claim.

        In a medical malpractice action, the plaintiff has the burden of proving that the defendant
failed to act in accordance with the recognized standard of acceptable professional practice in the
defendant’s community. See Tenn. Code Ann. § 29-26-115(a)(1), (a)(2) (1980). In addition, the
plaintiff is required to prove that, “[a]s a proximate result of the defendant’s negligent act or
omission, the plaintiff suffered injuries which would not otherwise have occurred.” Tenn. Code
Ann. § 29-26-115(a)(3) (1980). This latter requirement describes the causation element of a medical
malpractice claim.

         After reviewing the evidentiary materials submitted at the summary judgment hearing, we
conclude that the trial court’s grant of summary judgment must be reversed. As conceded by
Johnson at the hearing, the record contains no evidence to support his claim that the Medical Center
staff’s negligence caused or contributed to the Decedent’s death in April 1998. To the contrary, the
Medical Center presented evidence that there was no causal relationship between the Decedent’s
December 1997 fall off the gurney and the Decedent’s April 1998 death, and Johnson submitted no
proof to contradict this evidence.



       1
           See Tenn. Code An n. §§ 29-26-115 to -120 (1980).

                                                       -4-
         Nevertheless, we reverse the summary judgment because we agree with Johnson’s contention
that the record does contain evidence to support his claim that, due to the Medical Center staff’s
negligence, the Decedent sustained “injuries which would not otherwise have occurred.” Tenn. Code
Ann. § 29-26-115(a)(3) (1980). Although the record does not make clear whether the Decedent
fractured her wrist in the fall at her home or in the fall in the emergency room, the evidence was
undisputed that the Decedent suffered a soft-tissue injury when she fell off the gurney. Moreover,
the record indicated that the Decedent underwent additional diagnostic procedures as a result of her
fall off the gurney, and the evidence does not reveal which party bore the expense of these additional
tests.

        In insisting that the trial court properly granted summary judgment in this case, the Medical
Center contends that Johnson’s complaint sought recovery only for the Decedent’s death and
“serious and permanent” injuries. The Medical Center argues that, inasmuch as the record contains
no evidence that the Decedent suffered death or a “serious and permanent” injury as a result of her
fall off the gurney, the trial court correctly granted the Medical Center’s motion and dismissed
Johnson’s complaint.

        We conclude that this argument lacks merit. Rule 8 of the Tennessee Rules of Civil
Procedure provides that “[n]o technical forms of pleading . . . are required” and directs the courts
of this state to construe all pleadings “so . . . as to do substantial justice.” Bennett v. Howard
Johnsons Motor Lodge, 714 S.W.2d 273, 281 (Tenn. 1986) (quoting Tenn. R. Civ. P. 8.05, 8.06);
accord Lamons v. Chamberlain, 909 S.W.2d 795, 800 (Tenn. Ct. App. 1993); Irvin v. City of
Clarksville, 767 S.W.2d 649, 652 (Tenn. Ct. App. 1988). In our view, the allegations of Johnson’s
complaint, whereby he sought to recover for the Decedent’s “serious and permanent injuries, pain
and suffering, [and] medical expenses,” were sufficiently broad to cover the injuries suffered by the
Decedent in this case, whether the injury consisted of a soft-tissue injury, which the Medical Center
conceded was caused by the Decedent’s fall off the gurney, or a fractured wrist, the cause of which
the parties disputed.

        In rejecting the Medical Center’s argument that Johnson can recover only for the Decedent’s
permanent injuries, we observe that the provisions of the Medical Malpractice Act do not limit a
plaintiff’s recovery in this manner. As we previously indicated, the Act requires only that the
plaintiff demonstrate that, “[a]s a proximate result of the defendant’s negligent act or omission, the
plaintiff suffered injuries which would not otherwise have occurred.” Tenn. Code Ann. §
29-26-115(a)(3) (1980). The Act does not prevent a plaintiff from recovering damages for non-
permanent injuries. See id.; see also Tenn. Code Ann. § 29-26-119 (1980) (providing that damages
awarded in medical malpractice action “may include (in addition to other elements of damages
authorized by law) actual economic losses suffered by the claimant by reason of the personal injury,
including, but not limited to cost of reasonable and necessary medical care, rehabilitation services,
and custodial care, loss of services and loss of earned income”).

       The trial court’s judgment of dismissal is reversed, and this cause is remanded for further
proceedings consistent with this opinion. Costs of this appeal are taxed to the appellee, Sumner


                                                 -5-
Regional Health Systems, Inc., d/b/a Sumner Regional Medical Center, and its surety, for which
execution may issue if necessary.

                                                   ___________________________________
                                                   DAVID R. FARMER, JUDGE




                                             -6-